DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 26, 47-48 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 20170120215 A1) in view of Nomoto (WO-2012121366-A1).
In regards to claim(s) 1, King discloses a method of performing a catalytic reaction ([3]) that includes a multi-step reaction (for instance greenhouse gases into synthetic fuels” which necessarily requires the intermediate step of synthesis gas; [4]) by applying multiple simultaneous frequencies ([2]).  King discloses a plurality of catalytic materials are provided ([3]).   King discloses the electromagnetic fields are pulsed with a prescribed duty cycle as either time-varying or not ([30]) and at a prescribed power ([34]).  King discloses that two or more fixed-frequency sources are employed for microwave enhancement of catalyzed chemical reactions ([21]).  King further discloses that any suitable, desirable or convenient tuning range can be employed and that a specific range can be indicated for particular catalytic material(s) or particular reactant(s) or product(s) (end of [21]).  So while King does not expressly state “and” above, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King to apply each specific fixed-frequency to both of a catalytic material and a reactant, respectively, because King teaches each individual provides an enhancement and therefore multiple enhancements would provide predictable results in the art.  See MPEP 2141 III (A).  King discloses that gaseous reactants are fed ([37]).
However, King does not explicitly disclose that the catalytic material is on a support material.
Nomoto pertains to chemical reactions assisted by microwaves (abstract) and is therefore in the same field of endeavor as King.  Nomoto discloses a catalyst comprising one or more support materials and one or more deposited catalytically active materials (pp. 2-3; [catalyst]; Mo/HZSM-5, for instance).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King with Nomoto’s supported catalyst because both King and Nomoto pertain to microwave-assisted catalytic reactions and such a modification would provide a predictable result.   See MPEP 2141 III (A).
In regards to claim(s) 26, Nomoto discloses benzene is basic chemical (p. 2; background) necessarily meaning it is intended for further chemical reactions, thus a multi-step chemical conversion.  Nomoto’s methane reads upon providing a gaseous reactant.  Nomoto discloses converting of methane to benzene.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King with Nomoto’s reactant of methane to product of benzene because both King and Nomoto pertain to microwave-assisted catalytic reactions and such a modification would provide a predictable result.   See MPEP 2141 III (A).
In regards to claim(s) 47-48, King discloses any suitable duty cycle for pulsing ([30]), thus 0-100%, which overlaps the instantly claimed range of about 1-99% and about 1-75% and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 53, King discloses two or more such frequency sources may be applied  ([21]), which overlaps the instantly claimed range of three frequencies and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.  King further discloses that any suitable, desirable or convenient tuning range can be employed and that a specific range can be indicated for particular catalytic material(s) or particular reactant(s) or product(s) (end of [21]).  So while King does not expressly state “and” above, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King to apply each specific fixed-frequency to all three of a catalytic material(s) and reactant(s), respectively, because King teaches each individual provides an enhancement and therefore multiple enhancements would provide predictable results in the art.  See MPEP 2141 III (A). 
Claim(s) 2-11, 13, 40-41, 49-52 and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Nomoto and as evidenced by Admitted Prior Art in the Specification.
In regards to claim(s) 2, Nomoto discloses benzene is basic chemical (p. 2; background) necessarily meaning it is intended for further chemical reactions, thus a multi-step chemical conversion.  Nomoto’s methane reads upon providing a gaseous reactant.  Nomoto discloses converting of methane to benzene; such a reaction is evidenced as being endothermic in Table 3 of the Specification.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King with Nomoto’s reactant of methane to product of benzene because both King and Nomoto pertain to microwave-assisted catalytic reactions and such a modification would provide a predictable result.   See MPEP 2141 III (A).
In regards to claim(s) 3 and 5, in order for methane to be converted to benzene, there are necessarily intermediates as breaking the C-H bond of methane twice would only lead to ethene, and thus a plurality of reaction steps are necessarily performed in parallel and series to arrive at benzene.
In regards to claim(s) 4 and 13, Nomoto discloses applying microwaves with prescribed power and frequency (p. 4; [microwave]) specific to interactions of reactant species and to interact with at least one of the support materials, sorbent or catalytically active materials (p. 3; [microwave] “microwave irradiation is used as a method of heating the raw material and the catalyst (which may include a susceptor.)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King with Nomoto’s prescribed control because such a focused strategy would limit side reactions.  Such temperature control is desired by Nomoto in that Nomoto explains that since that only the substance that absorbs microwaves is heated, unwanted side reactions can be suppressed by not heating parts other than the reaction field (pp. 3-4; [microwave]).
In regards to claim(s) 6, Nomoto discloses supports of zeolite, silica, alumina, titania, zirconia and ceria (pp. 2-3; [catalyst]) and is silent about any absorption of microwave energy.
In regards to claim(s) 7, Nomoto discloses a support material may include a susceptor (p. 3; [susceptor]) which purpose is to absorb microwaves and efficiently convert them into thermal energy.
In regards to claim(s) 8 and 10, Nomoto discloses the deposited catalytically active material/sorbent does not appreciably absorb the electromagnetic field (p. 5; “but Mo and zeolitic acid spots have a low ability to absorb microwaves.”)
In regards to claim(s) 9 and 11, Nomoto discloses the deposited catalytically active material/sorbent does appreciably absorb the electromagnetic field (p. 5; a) the Mo on the catalyst reacts with CH4 to change to Mo2C; b) a step in which Mo2C becomes an active site to generate an active species having 1 or 2 carbon atoms; c) the active species aromatizing on the zeolitic acid point; Here, Mo2C has a high ability to absorb microwaves.)
In regards to claim(s) 40-41, King discloses a method of performing a catalytic reaction ([3]) that includes a multi-step reaction (for instance greenhouse gases into synthetic fuels” which necessarily requires the intermediate step of synthesis gas; [4]) by applying multiple simultaneous frequencies ([2]).  King discloses a plurality of catalytic materials are provided ([3]).   King discloses the electromagnetic fields are pulsed with a prescribed duty cycle as either time-varying or not ([30]) and at a prescribed power ([34]).  King discloses that two or more fixed-frequency sources are employed for microwave enhancement of catalyzed chemical reactions ([21]).  King further discloses that any suitable, desirable or convenient tuning range can be employed and that a specific range can be indicated for particular catalytic material(s) or particular reactant(s) or product(s) (end of [21]).  So while King does not expressly state “and” above, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King to apply each specific fixed-frequency to both of a catalytic material and a reactant, respectively, because King teaches each individual provides an enhancement and therefore multiple enhancements would provide predictable results in the art.  See MPEP 2141 III (A).  King discloses that gaseous reactants are fed ([37]).
However, King does not explicitly disclose that the catalytic material is on a support material, nor specify an endothermic reaction.
Nomoto pertains to chemical reactions assisted by microwaves (abstract) and is therefore in the same field of endeavor as King.  Nomoto discloses a catalyst comprising one or more support materials and one or more deposited catalytically active materials (pp. 2-3; [catalyst]; Mo/HZSM-5, for instance).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King with Nomoto’s supported catalyst because both King and Nomoto pertain to microwave-assisted catalytic reactions and such a modification would provide a predictable result.   See MPEP 2141 III (A).
Nomoto discloses benzene is basic chemical (p. 2; background) necessarily meaning it is intended for further chemical reactions, thus a multi-step chemical conversion.  Nomoto’s methane reads upon providing a gaseous reactant.  Nomoto discloses converting of methane to benzene; such a reaction is evidenced as being endothermic in Table 3 of the Specification.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King with Nomoto’s reactant of methane to product of benzene because both King and Nomoto pertain to microwave-assisted catalytic reactions and such a modification would provide a predictable result.   See MPEP 2141 III (A).
In regards to claim(s) 49-52, King discloses any suitable duty cycle for pulsing ([30]), thus 0-100%, which overlaps the instantly claimed range of about 1-99% and about 1-75% and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 54-55, King discloses two or more such frequency sources may be applied  ([21]), which overlaps the instantly claimed range of three frequencies and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.  King further discloses that any suitable, desirable or convenient tuning range can be employed and that a specific range can be indicated for particular catalytic material(s) or particular reactant(s) or product(s) (end of [21]).  So while King does not expressly state “and” above, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of King to apply each specific fixed-frequency to all three of a catalytic material(s) and reactant(s), respectively, because King teaches each individual provides an enhancement and therefore multiple enhancements would provide predictable results in the art.  See MPEP 2141 III (A).
Response to Arguments
Applicant's arguments filed 1 December 2022 have been fully considered; due to Applicant’s amendments, see the newly applied prior art in the rejection grounds above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794